PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CARGILL, CASEY
Application No. 15/220,391
Filed: 27 Jul 2016
For: ADAPTABLE EXERCISE PLATFORM WITH STRENGTH COMPENSATION FEATURES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed March 7, 2022, requesting revival of the above-identified application. The Office acknowledges receipt of a $55 one month extension of time under 37 CFR 1.136(a), which makes this renewed petition timely filed, relative to the December 14, 2021 petition dismissal.

The petition under 37 CFR 1.137(a) is GRANTED.

A restriction requirement was mailed on January 26, 2018, which set a two month period for reply, with extensions of time available under 37 CFR 1.136(a). No extension of time pursuant to 37 CFR 1.136(a) being obtained, and no proper reply being filed, the application became abandoned on March 27, 2018. A Notice of Abandonment was mailed on August 2, 2018.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Applicant has submitted a proper reply to the January 26, 2018 restriction requirement in the form of an election (on November 9, 2021), the petition fee of $525 (on August 10, 2021), and an acceptable explanation of the circumstances giving rise to the failure to file a timely reply to the January 26, 2018 restriction requirement and the delay in filing an initial petition to revive the application (on March 7, 2022). The present renewed petition was promptly filed after the initial executed petition was dismissed. The entire delay appears to be unintentional. Accordingly, the petition under 37 CFR 1.137(a) is granted.



Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET